     Case 2:21-cv-00359-JAM-JDP Document 6 Filed 03/29/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    RYAN CHASE MICKLON,                             Case No. 2:21-cv-00359-JAM-JDP (PC)
11                        Plaintiff,                  ORDER GRANTING PLAINTIFF’S
                                                      APPLICATION TO PROCEED IN FORMA
12             v.                                     PAUPERIS
13    CLEMENTE, et al.,                               ECF No. 2
14                        Defendants.                 SCREENING ORDER THAT PLAINTIFF:
15                                                          (1) FILE AN AMENDED
                                                            COMPLAINT; OR
16
                                                            (2) NOTIFY THE COURT THAT HE
17                                                          WISHES TO STAND BY HIS
                                                            COMPLAINT, SUBJECT TO
18                                                          DISMISSAL OF CLAIMS AND
                                                            DEFENDANTS
19
                                                      ECF No. 1
20
                                                      SIXTY-DAY DEADLINE
21

22            Plaintiff Ryan Chase Micklon is a county inmate proceeding without counsel in this civil

23   rights action brought under 42 U.S.C. § 1983. He alleges that defendants have violated his

24   constitutional rights by failing to take precautions to reduce the spread of Covid-19. ECF No. 1 at

25   5. He also alleges that defendants have deprived him of hygienic necessities like warm water,

26   soap, and wash cloths. Id. at 5-6. I find, for the reasons stated below, that plaintiff’s complaint

27   does not comport with Rule 8 of the Federal Rules of Civil Procedure. I will give him leave to

28   amend.
                                                        1
     Case 2:21-cv-00359-JAM-JDP Document 6 Filed 03/29/21 Page 2 of 4


 1          Plaintiff has also filed an application to proceed in forma pauperis. ECF No 2. It makes

 2   the required showing and is granted.

 3                                 Screening and Pleading Requirements

 4          A federal court must screen a prisoner’s complaint that seeks relief against a governmental

 5   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable

 6   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

 7   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 8   immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 9          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

10   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

11   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

12   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

13   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

14   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

15   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

16   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

17   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

18   n.2 (9th Cir. 2006) (en banc) (citations omitted).

19          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

20   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it
21   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

22   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

23   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

24   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

25   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

26
27

28
                                                          2
     Case 2:21-cv-00359-JAM-JDP Document 6 Filed 03/29/21 Page 3 of 4


 1                                                 Analysis

 2          As stated above, plaintiff alleges that defendants have failed to take adequate precautions

 3   to protect him from Covid-19. He also alleges that they have failed to provide him with materials

 4   necessary for the maintenance of basic hygiene. The complaint does, not however, describe how

 5   each of the eleven named defendants was responsible for violating his rights. He does not, for

 6   instance, allege how each was responsible for either crafting or enforcing the Covid-19 policies

 7   for Solano County jails. Neither does he allege how each defendant was responsible for

 8   distributing hygiene items. The complaint devotes several pages to describing the sanitary

 9   shortcomings of the jails in Solano County, but never ascribes responsibility for those problems

10   to any individual or entity. Under Rule 8 of the Federal Rules of Civil Procedure, a claimant

11   must bring simple and direct allegations that allow each defendant to determine what he or she is

12   being sued for. Fed. R. Civ. P. 8; McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996).

13   Plaintiff has failed to do that. Additionally, the general organization of plaintiff’s complaint

14   makes it difficult to follow. It is not subdivided by claim or defendant, and prison grievance

15   documents are interspersed throughout without any obvious organizational logic. See, e.g., ECF

16   No. 1 at 13.

17          I will give plaintiff leave to amend. If plaintiff decides to file an amended complaint, the

18   amended complaint will supersede the current complaint. See Lacey v. Maricopa County, 693 F.

19   3d 896, 907 n.1 (9th Cir. 2012) (en banc). This means that the amended complaint must be

20   complete on its face without reference to the prior pleading. See E.D. Cal. Local Rule 220. Once
21   an amended complaint is filed, the current complaint no longer serves any function. Therefore, in

22   an amended complaint, as in an original complaint, plaintiff must assert each claim and allege

23   each defendant’s involvement in sufficient detail. The amended complaint should be titled

24   “Amended Complaint” and refer to the appropriate case number. If plaintiff does not file an

25   amended complaint, I will recommend that this action be dismissed.

26           Accordingly, it is ORDERED that:
27          1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is granted.

28          2. Within sixty days from the service of this order, plaintiff must either file an
                                                        3
     Case 2:21-cv-00359-JAM-JDP Document 6 Filed 03/29/21 Page 4 of 4


 1            Amended Complaint or advise the court he wishes stand by his current complaint.

 2            3. Failure to comply with this order may result in the dismissal of this action.

 3            4. The clerk’s office is directed to send plaintiff a complaint form.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:      March 26, 2021
 7                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
